Citation Nr: 0029683	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  98-15 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Whether new and material evidence as been submitted to 
reopen a claim for service connection for glaucoma.  

2. Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD) (previously rated as anxiety state, 
chronic, associated with peptic ulcer disease of the 
duodenum), rated 30 percent disabling prior to April 24, 
1998, and currently evaluated as 50 percent disabling.  

3. Entitlement to an increased (compensable) rating for 
peptic ulcer disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946 and from July 1947 to July 1964.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 1994 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied an increased rating for 
the veteran's anxiety state, chronic, associated with peptic 
ulcer disease of the duodenum, and also denied an application 
to reopen a claim for service connection for glaucoma.  

The claims for entitlement to increased ratings for PTSD and 
duodenal ulcer disease are discussed in the REMAND section 
below which follows the ORDER in this case. 

The appellant, in various correspondence with the RO, 
including an October 1998 written statement, seems to have 
raised a claim for individual unemployability (TDIU).  Since 
this issue has not been developed by the RO, it is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  In a March 1985 decision, the Board denied entitlement to 
service connection for a right eye disorder.  

2.  Evidence received subsequent to the March 1985 decision 
of the Board is cumulative and, when considered with evidence 
earlier of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The additional evidence received subsequent to the March 1985 
decision of the Board is not new and material, the claim is 
not reopened and the March 1985 Board decision is final.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156 (a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a right eye disorder, diagnosed as 
glaucoma, was previously denied by the Board in a March 1985 
decision.  Under such circumstances, the decision of the 
Board is final.  One exception to this rule is that a veteran 
may later reopen his claim if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2000).  Therefore, it must first be determined whether or not 
new and material evidence has been submitted such that the 
claim may now be reopened.  Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

Evidence of record at the time of the March 1985 Board 
decision included service medical records, which showed no 
eye disorder while he was on active duty, and medical 
evidence of treatment received by the veteran subsequent to 
service.  These post-service records revealed that the first 
manifestations of glaucoma were shown in 1982 following a 9-
month history of eye complaints, many years after the 
veteran's discharge from active duty.  There were no findings 
that the eye disorder was related to service.  Based upon 
this evidence, the Board concluded that a right eye 
disability was not incurred in or aggravated by service and, 
accordingly, the appeal was denied.  

Pertinent evidence received since the March 1985 Board 
decision includes VA outpatient treatment records dated from 
1989 to 1999, which show continued treatment for chronic open 
angle glaucoma, and a July 1993 statement from J. Charles 
Henry, M.D. who indicated that he had treated the veteran for 
glaucoma since September 1990.  Dr. Henry did not relate the 
development of the veteran's glaucoma with service.  During 
his December 1994 hearing the veteran testified that his eye 
symptoms began in 1983.  He also stated that he had received 
eye treatment in service and he indicated that he believed 
his eye problems were caused either by exposure to gases or 
to a nearby explosion.

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for 
glaucoma.  As indicated above, the Board, in March 1985, 
determined that the evidence of record did not provide a 
showing of an etiological relationship between the veteran's 
glaucoma and his period of active service.  The issue 
therefore is, essentially, whether the new evidence includes 
competent evidence showing that the veteran's glaucoma is 
related to his period of active service.  

The Board finds that, to the extent that the additional 
evidence is neither cumulative nor duplicative of evidence 
that was of record at the time of the Board's March 1985 
decision, see 38 U.S.C.A. § 5108 (West 1991), this evidence 
is "new" evidence within the meaning of 38 U.S.C.A. § 5108 
(West 1991).  The Board finds, however, that none of the 
additional evidence is "material" evidence because none of 
it shows that the veteran has glaucoma as a result of his 
period of active service. The evidence submitted by the 
veteran consists primarily of records of treatment many years 
after service that does not indicate in any way that his 
glaucoma is related to service.  That is, the medical 
evidence is not material because it refers only to post-
service symptomatology and it does not medically link a 
current condition with remote events of service.  See Elkins 
v. Brown, 8 Vet. App. 391 (1995); Cox v. Brown, 5 Vet. App. 
95 (1993).  

Additionally, to the extent that the veteran's statements of 
record are not cumulative of previous evidence, the Board 
finds that they bear directly, but not substantially, upon 
the specific matter under consideration.  By themselves and 
in connection with evidence previously assembled, they are 
not so significant that they must be considered to decide 
fairly the merits of the claim.  Even if considered new 
evidence, the veteran's statements are not material because 
laypersons have no competence to offer a medical opinion on 
the diagnosis or etiology of the claimed disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Moray 
v. Brown, 5 Vet. App. 211 (1993) (lay assertions on medical 
causation do not constitute material evidence to reopen a 
previously denied claim).  

In Hodge, supra, the United States Federal Circuit Court of 
Appeals reasoned that 38 C.F.R. § 3.156(a) merely requires 
that the newly submitted evidence "be so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  The Court has concluded that Hodge provides for 
more liberal reopening standard than the standard used 
previously as it calls for judgments as to whether new 
evidence (1) bears directly and substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  Fossie v. West, 12 
Vet. App. 1 (1998).  The Hodge Court rejected the 
"reasonable possibility of a change in the outcome" 
standard that had been previously applied in new and material 
evidence claims.

Because the decision in Hodge was rendered prior to this 
decision on the veteran's appeal, the more liberal definition 
should be applied in determining whether the newly submitted 
evidence is "material."  Brewer v. West, 11 Vet. App. 228 
(1998).  In this regard, the Board notes that the March 1995 
Supplemental Statement of the Case (SSOC) shows that the RO 
referenced 38 C.F.R. § 3.156, but not the "reasonable 
possibility of a change in the outcome" requirement that was 
invalidated by Hodge.  Therefore, the Board finds that the 
veteran has not been prejudiced by adjudication of his appeal 
without first remanding the case to the RO for consideration 
of the recent ruling in Hodge and issuance of another SSOC.  
See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993); 
(citing VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Accordingly, the Board concludes that the evidence submitted 
subsequent to the Board's March 1985 decision is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for 
entitlement to service connection for glaucoma.  In light of 
the foregoing, the Board holds that no new and material 
evidence has been submitted to reopen the previously 
disallowed claim of entitlement to service connection for 
glaucoma.  Because the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993). 


ORDER

An application to reopen a claim for service connection for a 
right eye disorder, glaucoma, is denied.  


REMAND

Regarding the issue of an increased rating for peptic ulcer 
disease, the Board notes that the veteran underwent a VA 
gastrointestinal (GI) examination in February 2000.  However, 
it is clear from that examination report that the examiner 
did not have an opportunity to review the claims file in 
connection with the examination, nor was he able to review 
the findings of the series of upper GI X-rays which were 
taken around that time.  Further, the findings on the 
examination report did not address the functional impairment 
of the appellant's duodenal ulcer disability in connection 
with the criteria set forth by the VA Schedule for Rating 
Disabilities.  See 38 C.F.R. § 4.114, Diagnostic Code 7305 
(2000).  Given the above, the Board finds that the veteran's 
February 2000 examination is inadequate for current rating 
purposes.  38 C.F.R. § 4.2 (2000). 

Regarding the issue of an increased rating for PTSD, it is 
noted that this claim has been open since the veteran 
appealed a January 1994 rating decision.  On November 7, 
1996, new criteria for the evaluation of PTSD became 
effective.  Where the law or regulation changes after the 
claim has been filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  As the claim was recharacterized 
during the pendency of the appeal, the RO has not had the 
opportunity to review the veteran's claim under the old 
regulations for PTSD and must be afforded the opportunity to 
do so.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Additionally, the appellant was last examined for 
compensation purposes for PTSD in June 1998.  The record 
reflects that the appellant has been treated for PTSD since 
that time.  Therefore, the appellant merits an additional and 
more up-to-date medical evaluation.  The duty to assist 
includes the duty to develop the pertinent facts by 
conducting a current and thorough medical examination.  See 
38 C.F.R. § 3.159 (2000); see also Waddell v. Brown, 5 Vet. 
App. 454 (1993).  On remand, the RO should have the appellant 
examined for compensation purposes to address the extent of 
his disability based on the PTSD and the duodenal ulcer 
disorder.

Additionally, the Board finds that consideration of an 
extraschedular evaluation for the PTSD pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2000) is reasonably raised by the record. 
Consequently, the Board will request the RO to consider the 
application of that section pursuant to this remand.  See 
VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) (remand, rather 
than referral, is proper disposition for extraschedular 
claims inferred or reasonably raised by the evidence of 
record).

Under these circumstances, the case is remanded for the 
following:

1.  The RO should contact the 
appellant and request the names and 
addresses of all VA and/or private 
physicians and/or medical facilities 
where he has received medical 
treatment for his PTSD and duodenal 
ulcer disease, which have not 
already been associated with the 
record.  All VA records identified 
should be obtained pursuant to 
established procedures, particularly 
those developed since November 1999.  
With regard to the private records, 
after securing appropriate releases 
from the appellant, attempts to 
secure copies of records pertaining 
to any indicated private physicians 
should be undertaken.  All records 
received in response to the request 
should be associated with the claims 
folder.  The RO should proceed with 
all reasonable follow-up referrals 
that may be indicated by the 
inquiry.  All attempts to obtain 
records which are ultimately not 
obtained should be documented.  The 
RO shall inform the veteran if the 
VA is unable to secure any of the 
relevant records sought.

2.  The RO should schedule the 
appellant for a comprehensive VA 
examination to determine the extent 
of the appellant's duodenal ulcer 
disorder. The appellant's claims 
folder and a copy of this remand 
must be furnished to the examiner 
for review in connection with the 
examination.  All appropriate 
diagnostic testing deemed necessary 
to render clinically-supported 
diagnoses and assessments of 
impairment should be administered.  
The examiner should indicate whether 
the symptoms are mild (recurring 
symptoms once or twice yearly); 
moderate (recurring episodes of 
severe symptoms two or three times a 
year averaging 10 days in duration; 
or with continuous moderate 
manifestations); moderately severe 
(less than severe symptoms but with 
impairment of health manifested by 
anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 
days or more in duration at least 
four or more times a year); or 
severe (pain only partially relieved 
by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or 
melena, with manifestations of 
anemia and weight loss productive of 
definite impairment of health); or 
whether the symptomatology does not 
meet even the criteria of mild 
symptomatology.  A complete 
rationale for all opinions expressed 
must be provided.  The copy of the 
examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

3.  The RO should schedule the 
veteran for a comprehensive VA 
psychiatric examination. The 
appellant's claims folder and a copy 
of this remand must be furnished to 
the examiner and thoroughly reviewed 
in connection with the examination.  
All appropriate diagnostic testing 
deemed necessary to render 
clinically-supported diagnoses and 
assessments of functioning and 
employability should be 
administered.  In this regard, the 
veteran's PTSD should be evaluated 
for the specific purpose of 
assessing the relative degree of 
industrial impairment, in light of 
his recorded medical and vocational 
history. Further, the examiner is 
requested to provide a GAF score 
consistent with the criteria in the 
DSM-IV.  Also, an opinion addressing 
the relative degree of industrial 
impairment resulting from his PTSD 
is requested.  Specifically, the 
examiner should describe what types 
of employment activities would be 
limited due solely to the service-
connected PTSD, bearing in mind the 
clinical findings on examination and 
his entire social-medical history.  
The report of the examination should 
be thereafter associated with the 
claims folder.

4.  Subsequently, the RO should 
review the claims folder and ensure 
that all of the foregoing 
development actions have been 
conducted and completed in full.  
Specific attention is directed to 
the examination reports to ensure 
that they is in compliance with the 
directives of this REMAND.

5.  The RO should then readjudicate 
the issues on appeal with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained 
by the RO pursuant to this REMAND.  
The readjudication of the PTSD claim 
must be under both the old and new 
criteria for that disorder, and the 
RO should consider VAOPGCPREC 3-2000 
as well as 38 U.S.C.A. § 5110(g) 
(West 1991).  Further, consideration 
of an extraschedular evaluation for 
this claim under 38 C.F.R. 
§ 3.321(b)(1) should be addressed on 
readjudication as well.  The RO 
should also carefully consider the 
benefit of the doubt rule as to each 
issue, and in this regard, if the 
evidence is not in equipoise the RO 
should explain why.  Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 
(1991).  If any benefit sought on 
appeal remains denied, the appellant 
and his representative should be 
furnished a supplemental statement 
of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to this Board for 
further appellate consideration.  The appellant need take no 
action until he is notified; however, he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 


- 11 -


